Case 2:19-cr-00148 Document 86 Filed 08/22/19 Page 1 of 2 PagelD #: 738

EXHIBIT LIST

UNITED STATES OF AMERICA

Vv.

Criminal No. 2:19-00148

JOSEPH R. ZIEGLER

 

Presiding Judge:

David A. Faber

Plaintiff Attorney(s):

Stefan Hasselblad, Monica D.
Coleman

Defendant Attorney(s):

Joseph R. Ziegler, David R. Bungard,

standby counsel

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Proceeding Court Reporter: Courtroom Deputy:
Date(s):
Aug. 19, 20, 21, Lisa Cook, Kimberly Cynthia Lilly
2019 Kaufman
Pitf Deft Date Date Description Location*
No. No. Identified | Admitted
1 8/19/19 8/19/19 Photograph Clerk
2 8/19/19 8/19/19 Photograph Clerk
3 8/19/19 8/19/19 Photograph Clerk
1 8/19/19 8/19/19 Photograph Clerk
2 8/19/19 8/19/19 Photograph Clerk
3 8/20/19 NOT Affidavit of Deputy Thomas | Clerk
ADMITTED
4 8/20/19 NOT WV Lab Report Clerk
ADMITTED
5 8/20/19 8/20/19 Photograph Clerk
6 8/20/19 NOT Complaint (moved as Exhibit | Clerk (#8)
MOVED 8)
7 8/20/19 NOT Complaint (moved as Exhibit | Clerk (#8)
MOVED 8)
8 8/20/19 8/20/19 Complaint Clerk
9 8/20/19 8/20/19 Notice of Removal Clerk
10 8/20/19 8/20/19 Notice of Removal Clerk
11 8/20/19 NOT Writ of Replevin Clerk
ADMITTED
14 8/20/19 8/20/19 Magistrate Document Clerk
4 8/20/19 8/20/19 King Trucking Receipt Clerk

 

 

 
Case 2:19-cr-00148 Document 86 Filed 08/22/19 Page 2 of 2 PagelD #: 739

 

 

 

 

 

 

Plef Deft Date Date Description Location*
No. No. Identified | Admitted
12 8/20/19 NOT Documents Clerk
ADMITTED
13 8/20/19 NOT Complaint Clerk
ADMITTED
14 8/20/19 8/20/19 Video Clerk
15 8/21/19 NOT Contract Exemption 3/2/17 Clerk
ADMITTED
16 8/21/91 NOT Contract Exemption 10/4/18 | Clerk
ADMITTED

 

 

 

 

 

 

 

 

 

“Location options: Clerk; U.S. Atty; U.S. Marshal; Gov=t Atty; Pl Atty, Def Atty; agency

 
